Name: Council Regulation (EC) No 3231/94 of 22 December 1994 concerning certain measures resulting from the conclusion of negotiations under Article XXIV: 6 and other measures necessary for simplification purposes
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  European construction;  America
 Date Published: nan

 28.12.1994 EN Official Journal of the European Communities L 338/1 COUNCIL REGULATION (EC) No 3231/94 of 22 December 1994 concerning certain measures resulting from the conclusion of negotiations under Article XXIV: 6 and other measures necessary for simplification purposes THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 28 and 113 thereof, Having regard to the proposal from the Commission, Whereas, for certain non-agricultural products where the Uruguay Round reductions which amount in total to 1 percentage point or less over several years, a reduction of a 0,5 percentage point to the present rate of duty shall be made on 1 January 1995 and the second on 1 January 1997 respectively; Whereas Regulation (EC) No 532/94 (1) extends certain measures resulting from an Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under Article XXIV: 6 of the GATT following the accession of Spain and Portugal; whereas, in the context of this agreement the temporary measures involving reduced duty rates in force in 1994 for agricultural products concerned will be prolonged until the first stage of implementation of concessions granted within the results of the Uruguay Round for such products; whereas, for certain chemical products previously subject to such temporary measures, the final rate resulting from the Uruguay Round negotiations will be implemented immediately in cases where the previous reduced rate was lower, in cases where the rate under the temporary measure was higher, then that rate will be maintained until the appropriate point in the phasing in of the reductions resulting from the Uruguay Round is reached in later years, HAS ADOPTED THIS REGULATION: Article 1 1. For certain non-agricultural products where the Uruguay Round reductions which amount in total to 1 percentage point or less over several years, a reduction of a 0,5 percentage point to the present rate of duty shall be made on 1 January 1995 and 1 January 1997 respectively. These products are listed in Annex A. 2. The measures referred to in the Exchange of Letters complementing the Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under GATT Article XXIV: 6 shall be applied by the Community until 30 June 1995 for those agricultural products to which the tariff measures resulting from the Uruguay Round will enter into force on 1 July 1995. Article 2 For certain chemical products listed in Annex B, the rates of duties applicable on 1 January 1995 shall be those indicated in column 6. Article 3 1. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 2. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1994. For the Council The President H. SEEHOFER (1) OJ No L 68, 11. 3. 1994, p. 1. ANNEX A Offers involving a total reduction of 1 percentage point or less where the reduction is formula based HS item or ex HS item Description Base rate Offer rate 1.1.1995 rate 2511 20 00 Carbonate de baryum naturel (withÃ ©rite) 1,0 0,0 0,5 2512 00 00 Farines siliceuses fossiles 0,5 0,0 0,0 2513 19 00 Pierre ponce 0,9 0,0 0,4 2513 29 00 Emeri, corindon naturel, grenat naturel et autres abrasifs naturels 0,9 0,0 0,4 2526 20 00 StÃ ©atite naturelle, talc, broyÃ ©s ou pulvÃ ©risÃ ©s 0,9 0,0 0,4 2701 11 10 Anthracite 0,1 0,0 0,0 2701 12 10 Houille Ã coke 0,1 0,0 0,0 2701 19 00 Houilles (non agglomÃ ©rÃ ©es) 0,5 0,0 0,0 2701 20 00 Briquettes, boulets et similaires, obtenus Ã partir de houille 0,1 0,0 0,0 2702 20 00 Lignites agglomÃ ©rÃ ©s 0,4 0,0 0,0 2704 00 19 Cokes et semi-cokes de houille 0,7 0,0 0,2 2704 00 30 Cokes et semi-cokes de lignite 0,8 0,0 0,3 2707 99 19 Huiles brutes 1,0 0,0 0,5 2711 11 00 Gaz naturel liquÃ ©fiÃ © 1,6 0,7 1,0 2711 12 91 Propane liquÃ ©fiÃ ©, puretÃ © <99 %, destinÃ © Ã subir un traitement 1,5 0,7 1,0 2711 12 93 Propane liquÃ ©fiÃ ©, puretÃ © <99 %, destinÃ © Ã subir une transformation 1,5 0,7 1,0 2711 12 99 Propane liquÃ ©fiÃ ©, puretÃ © <99 % 1,5 0,7 1,0 2711 13 10 Butanes liquÃ ©fiÃ ©s, destinÃ ©s Ã subir un traitement dÃ ©fini 1,5 0,7 1,0 2711 13 30 Butanes liquÃ ©fiÃ ©s destinÃ ©s Ã subir une transformation chimique 1,5 0,7 1,0 2711 13 90 Butanes liquÃ ©fiÃ ©s 1,5 0,7 1,0 2711 14 00 Ã thylÃ ¨ne, propylÃ ¨ne, butylÃ ¨ne et butadiÃ ¨ne, liquÃ ©fiÃ ©s 1,5 0,7 1,0 2711 19 00 Hydrocarbures liquÃ ©fiÃ ©s 1,5 0,7 1,0 2711 21 00 Gaz naturel Ã l'Ã ©tat gazeux 1,5 0,7 1,0 2711 29 00 Hydrocarbures Ã l'Ã ©tat gazeux 1,5 0,7 1,0 2712 90 11 OzokÃ ©rite, cire de lignite ou de tourbe, naturelles, brutes 1,5 0,7 1,0 2715 00 00 MÃ ©langes bitumineux Ã base d'asphalte ou de bitume naturel; autres que mastics bitumineux 0,9 0,0 0,4 2804 30 00 Azote 6,0 5,5 5,5 2804 50 10 Bore 6,0 5,5 5,5 2804 69 00 Silicium, teneur en silicium <99,99 % 6,0 5,5 5,5 2804 70 00 Phosphore 6,0 5,5 5,5 2805 21 00 Calcium 5,7 5,5 5,5 2805 22 00 Strontium et baryum 5,7 5,5 5,5 2806 10 00 Chlorure d'hydrogÃ ¨ne (acide chlorhydrique) 6,0 5,5 5,5 2806 20 00 Acide chlorosulfurique 6,0 5,5 5,5 2806 00 00 Acide nitrique; acides sulfonitriques 6,0 5,5 5,5 2812 10 10 Chlorures et oxychlorures de phosphore 6,0 5,5 5,5 2812 10 90 Chlorures et oxychlorures (sauf de phosphore) 6,0 5,5 5,5 2812 90 00 HalogÃ ©nures et oxyhalogÃ ©nures des Ã ©lÃ ©ments (non mÃ ©talliques) 5,7 5,5 5,5 2813 10 00 Disulfure de carbone 6,0 5,5 5,5 2816 20 00 Oxyde, hydroxyde et peroxyde de strontium 6,0 5,5 5,5 2818 30 00 Hydroxyde d'aluminium 5,7 5,5 5,5 2823 00 00 Oxydes de titane 6,0 5,5 5,5 2825 10 00 Hydrazine et hydroxylamine et leurs sels inorganiques 6,0 5,5 5,5 2825 90 30 Oxydes d'Ã ©tain 5,7 5,5 5,5 2827 36 00 Chlorure de zinc 6,0 5,5 5,5 2827 38 00 Chlorure de baryum 5,7 5,5 5,5 2827 39 00 Chlorures 6,0 5,5 5,5 2833 30 10 Bis(sulfate) d'aluminium et d'ammonium 6,0 5,5 5,5 2833 40 00 Peroxosulfates (persulfates) 6,3 5,5 6,6 2835 10 00 Phosphinates (hypophosphites) et phosphonates (phosphites) 6,0 5,5 5,5 2836 10 00 Carbonate d'ammonium du commerce et autres carbonates d'ammonium 6,0 5,5 5,5 2836 91 00 Carbonates de lithium 6,2 5,5 5,7 2837 19 00 Cyanures et oxycyanures (sauf de sodium) 6,2 5,5 5,7 2838 00 00 Fulminates; cyanates et thiocyanates 6,3 5,5 5,8 2841 80 00 Tungstates (wolfranates) 6,3 5,5 5,8 2841 90 90 Sels d'acides oxomÃ ©talliques ou peroxomÃ ©talliques 6,3 5,5 5,8 2842 10 00 Silicates doubles ou complexes 6,0 5,5 5,5 2842 90 90 Sels et peroxosels mÃ ©talliques inorganiques 6,2 5,5 5,7 2843 21 00 Nitrate d'argent 6,0 5,5 5,5 2843 29 00 Composes d'argent (sauf nitrate d'argent) 6,0 5,5 5,5 2845 90 90 Isotopes (autres que ceux du no 2844), leurs composÃ ©s 6,0 5,5 5,5 2850 00 50 Azotures 6,3 5,5 5,8 2851 00 90 Composes inorganiques N.D.A. dans le prÃ ©sent chapitre 6,0 5,5 5,5 2906 29 10 Alcool cinnamylique 6,3 5,5 5,8 2907 23 10 4,4'-IsopropylidÃ ¨nediphÃ ©nol (bisphÃ ©nol A, diphÃ ©nylolpropane) 6,0 5,5 5,5 2915 60 90 Acides valÃ ©riques, sels et esters 6,3 5,5 5,8 2915 70 10 Acide palhitique, sels et esters 6,5 5,6 6,0 2915 70 30 Sels de l'acide stÃ ©arique 6,5 5,5 6,0 2915 70 90 Acide stÃ ©arique, esters 6,5 5,5 6,0 2916 13 00 Acide mÃ ©thacrylique et sels 7,4 6,5 6,9 2916 14 00 Esters de l'acide mÃ ©thacrylique 7,4 6,5 6,9 2916 20 00 Acides monocarboxyliques cyclaniques, cyclÃ ©niques ou cycloterpÃ ©niques 7,4 6,5 6,9 2916 31 00 Acide benzoÃ ¯que, sels et esters 7,4 6,5 6,9 2916 32 10 PÃ ©roxyde de benzoyle 7,1 6,5 7,0 2916 39 00 Acides monocarboxyliques aromatiques, anhydrides, halogÃ ©nures 7,1 6,5 7,0 2917 14 00 Anhydride malÃ ©ique 6,9 6,5 6,5 2918 19 90 Acides carboxyliques Ã fonction alcool sans autre fonction oxygÃ ©nÃ ©e 5,9 6,5 6,5 2918 29 30 Acide 4-hydroxybenzoÃ ¯que, sels et esters 7,1 6,5 6,6 2918 29 50 Acide gallique (acide 3,4,5-trihydroxybenzoÃ ¯que, sels et esters) 6,6 6,5 6,5 2918 29 90 Acides carboxyliques Ã fonction phÃ ©nol sans autre fonction oxygÃ ©nÃ ©e 7,4 6,5 6,9 2918 30 00 Acides carboxyliques Ã fonction aldÃ ©hyde ou cÃ ©tone 7,4 6,5 6,9 2918 90 00 Acides carboxyliques Ã fonctions oxygÃ ©nÃ ©es supplÃ ©mentaires 7,4 6,5 6,9 2919 00 11 Phosphates de tritolyle 6,6 6,5 6,5 2919 00 19 Phosphates de tributyle, de triphÃ ©nyle, de trixylyle, de tris(2-chloroÃ ©thyle) 6,6 6,5 6,5 2919 00 91 Acides glycÃ ©rophosphoriques et glycÃ ©rophosphates 7,4 6,5 6,9 2919 00 99 Esters phosphoriques et sels, y compris lactophosphates 7,4 6,5 6,9 2920 10 00 Esters thiophosphoriques (phosphorothioates) et sels, dÃ ©rivÃ ©s 7,4 6,5 6,9 2920 90 90 Esters d'acides inorganiques 7,4 6,5 6,9 2921 19 10 TriÃ ©thylamine et sels 6,6 6,5 6,5 2921 19 30 Isopropylamine et sels 6,6 6,5 6,5 2921 19 90 Monoamines acycliques et dÃ ©rivÃ ©s; sels de ces produits 6,6 6,5 6,5 2921 22 00 HexamÃ ©thylÃ ¨nediamine et sels 7,1 6,5 6,6 2921 30 90 Monoamines et polyamines cyclaniques, cyclÃ ©niques ou cycloterpÃ ©niques 7,1 6,5 6,6 2921 42 90 DÃ ©rivÃ ©s de l'aniline: sels de ces produits 7,1 6,5 6,6 2921 43 10 Toluidines et sels 7,1 6,5 6,6 2921 43 90 DÃ ©rivÃ ©s de toluidines; sels de ces produits 7,1 6,5 6,6 2921 44 00 DiphÃ ©nylamine, dÃ ©rivÃ ©s; sels de ces produits 7,1 6,5 6,6 2921 45 00 1-naphtylamine « alpha-napthylamine », 2-naphthylamine « bÃ ©ta-naphtylamine » 7,1 6,5 6,6 2921 49 10 Xylidines, dÃ ©rivÃ ©s; sels de ces produits 6,9 6,5 6,5 2921 49 90 Monoamines aromatiques, dÃ ©rivÃ ©s; sels de ces produits 7,1 6,5 6,6 2921 51 10 O-, M-, P-phÃ ©nylÃ ¨nediamine, diaminotoluÃ ¨nes, et dÃ ©rivÃ ©s halogÃ ©nÃ ©s 6,6 5,5 6,5 2922 11 00 MonoÃ ©thanolamine et sels 6,6 6,5 6,5 2922 12 00 DiÃ ©thanolamine et sels 7,1 6,5 6,6 2922 13 00 TriÃ ©thanolamine et sels 7,1 6,5 6,6 2922 19 00 Amino-alcools, Ã ©thers et esters 7,1 6,5 6,6 2922 30 00 Amino-aldÃ ©hydes, amino-cÃ ©tones et amino-quinones 7,1 6,5 6,6 2922 49 30 Acide 4-aminobenzoÃ ¯que « P-aminobenzoÃ ¯que », sels et esters 7,4 6,5 6,9 2922 49 90 Amino-acides et esters (sauf Ã fonctions oxygÃ ©nÃ ©es diffÃ ©rentes) 7,4 6,5 6,9 2922 50 00 Amino-alcools-phÃ ©nols, amino-acides-phÃ ©nols, composÃ ©s aminÃ ©s 7,4 6,5 6,9 2923 10 90 Choline: sels (sauf chlorure de choline) 7,4 6,5 6,9 2923 90 00 Sels et hydroxydes d'ammonium quaternaires 7,4 6,5 6,9 2924 21 00 UrÃ ©ines et dÃ ©rivÃ ©s: sels de ces produits 6,9 6,5 6,5 2924 29 30 ParacÃ ©tanol 7,4 6,5 6,9 2924 29 90 Amides, y compris les carbamates cycliques et dÃ ©rivÃ ©s; sels 7,4 6,5 6,9 2925 11 00 Saccharine et sels 6,9 6,5 6,5 2926 19 10 3, 3', 4, 4', 5, 5', 6, 6'-Octabromo-N, N'-Ã thylÃ ¨nediphtalimide 7,0 6,5 6,5 2925 20 10 Guanidine et sels 7,4 6,5 6,9 2925 20 90 Imines et dÃ ©rivÃ ©s; sels de ces produits 7,4 6,5 6,9 2927 00 00 ComposÃ ©s diazoÃ ¯ques, azoÃ ¯ques ou azoxyques 7,1 6,5 6,6 2928 00 00 DÃ ©rivÃ ©s organiques de l'hydrazine ou de l'hydroxylamine 7,4 6,5 6,9 2930 10 00 Dithiocarbonates (xanthates, xanthogÃ ©nates) 6,6 6,5 6,5 2932 12 00 2-furaldÃ ©hyde (furfural) 6,6 6,5 6,5 2932 13 00 Alcool furfurylique et alcool tÃ ©trahydrofurfurylique 7,4 6,5 6,9 2932 90 10 Benzofuranne (Coumarone) 6,6 6,5 6,5 2932 90 30 Ã thers internes 7,4 6,5 6,9 2932 90 70 AcÃ ©tals cycliques et hÃ ©mi-acÃ ©tals internes, dÃ ©rivÃ ©s halogÃ ©nÃ ©s 6,9 6,5 6,5 2933 21 00 HydantoÃ ¯ne et dÃ ©rivÃ ©s 7,4 6,5 6,9 2933 51 90 MalonylurÃ ©e (acide barbiturique) et dÃ ©rivÃ ©s; sels de ces produits 7,4 6,5 6,9 2934 90 10 ThiophÃ ¨ne 6,6 6,5 6,5 2935 00 00 Sulfonamides 6,6 6,5 6,5 2938 90 90 HÃ ©tÃ ©rosides, sels, Ã ©thers, esters et autres dÃ ©rivÃ ©s 6,6 6,5 6,5 3105 20 10 Engrais minÃ ©raux ou chimiques contenant azote, phosphore et potassium 6,6 6,5 6,5 3105 20 90 Engrais minÃ ©raux ou chimiques contenant azote, phosphore et potassium 6,6 6,5 6,5 3105 30 00 HydrogÃ ©noorthophosphate de diammonium (phosphate diammonique) 6,6 6,5 6,5 3105 40 00 DihydrogÃ ©noorthophosphate d'ammonium (phosphate monoammonique) 6,6 6,5 6,5 3105 51 00 Engrais minÃ ©raux ou chimiques 6,6 6,5 6,5 3206 10 90 Pigments et prÃ ©parations Ã base de dioxyde de titane 6,9 6,5 6,5 3206 20 10 Pigments et prÃ ©parations Ã base de composÃ ©s du chrome 6,9 6,5 6,5 3206 20 90 Pigments et prÃ ©parations Ã base de composÃ ©s du chrome 6,9 6,5 6,5 3206 30 00 Pigments et prÃ ©parations Ã base de composÃ ©s du cadmium 6,9 6,5 6,5 3206 41 00 Outremer et ses prÃ ©parations 6,9 6,5 6,5 3206 42 00 Lithopone, autres pigments et prÃ ©parations Ã base de sulfure de zinc 6,9 6,5 6,5 3206 43 00 Pigments et prÃ ©parations Ã base d'hexacyanoferrates 6,9 6,5 6,5 3206 49 90 MatiÃ ¨res colorantes et leurs prÃ ©parations 6,9 6,5 6,5 3207 10 10 Pigments, opacifiants et couleurs prÃ ©parÃ ©s et prÃ ©parations similaires 6,9 6,5 6,5 3207 10 90 Pigments, opacifiants et couleurs prÃ ©parÃ ©s et prÃ ©parations similaires 6,9 6,5 6,5 3211 00 00 Siccatifs prÃ ©parÃ ©s 6,6 6,5 6,5 3212 10 10 Feuilles pour le marquage au fer, Ã base de mÃ ©taux communs 6,6 6,5 6,5 3212 10 90 Feuilles pour le marquage au fer 6,6 6,5 6,5 3212 90 10 Essence de perle ou essence d'Orient 7,1 6,5 6,6 3212 90 90 Teintures et autres matiÃ ¨res colorantes 7,1 6,5 6,6 3215 11 00 Encres d'imprimerie noires 6,6 6,5 6,5 3215 19 00 Encres d'imprimerie (sauf noires) 6,6 6,5 6,5 3215 90 10 Encres Ã Ã ©crire et Ã dessiner 6,9 6,5 6,5 3215 90 30 Encres Ã copier et encres hectographiques; encres pour duplicateur 7,1 6,5 6,6 3215 90 90 Encres 7,1 6,5 6,6 3307 10 00 PrÃ ©parations pour le prÃ ©rasage, le rasage ou l'aprÃ ¨s-rasage 6,5 6,5 6,5 3307 20 00 DÃ ©sodorisants corporels et antisudoraux 6,6 6,5 6,5 3307 30 00 Sels parfumÃ ©s et autres prÃ ©parations pour bains 6,6 6,5 6,5 3307 41 00 « Agarbatti » et autres prÃ ©parations odorifÃ ©rantes 6,6 6,5 6,5 3307 49 00 PrÃ ©parations pour parfumer ou pour dÃ ©sodoriser les locaux 6,6 6,5 6,5 3307 90 00 DÃ ©pilatoires, produits de parfumerie ou de toilette et prÃ ©paration 6,6 6,5 6,5 3506 91 00 AdhÃ ©sifs Ã base de caoutchouc ou de matiÃ ¨res plastiques 7,1 6,5 6,6 3506 99 10 AdhÃ ©sifs Ã base de rÃ ©sines naturelles 7,0 6,5 6,5 3506 99 90 Colles et autres adhÃ ©sifs prÃ ©parÃ ©s 7,0 6,5 6,5 3602 00 00 Explosifs prÃ ©parÃ ©s (autres que les poudres propulsives) 7,1 6,5 6,6 3604 10 00 Articles pour feux d'artifice 6,6 6,5 6,5 3604 90 00 FusÃ ©es de signalisation ou paragrÃ ªles et similaires, pÃ ©tards 6,6 6,5 6,5 3701 10 10 Plaques et films plans, photographiques, sensibilisÃ ©s 7,4 6,5 6,9 3701 10 90 Plaques et films plans, photographiques, sensibilisÃ ©s 7,4 6,5 6,9 3701 30 00 Plaques et films plans, photographiques, sensibilisÃ ©s 7,4 6,5 6,9 3701 91 10 Films plans, photographiques, sensibilisÃ ©s 7,4 6,5 6,9 3701 91 90 Plaques et films plans, photographiques, sensibilisÃ ©s 7,4 6,5 6,9 3701 99 00 Plaques et films plans, photographiques, sensibilisÃ ©s 7,4 6,5 6,9 3702 10 00 Pellicules photographiques sensibilisÃ ©es (non impressionnÃ ©es) 7,1 6,5 6,6 3702 20 00 Pellicules Ã dÃ ©veloppement et tirage instantanÃ ©s, photographiques 7,1 6,5 6,6 3702 31 10 Pellicules photographiques sensibilisÃ ©es (non impressionnÃ ©es) 7,1 6,5 6,6 3702 31 90 Pellicules photographiques sensibilisÃ ©es (non impressionnÃ ©es) 7,1 6,5 6,6 3702 32 11 Microfilms; films pour les arts graphiques, sensibilisÃ ©s 7,1 6,5 6,6 3702 32 31 Microfilms sensibilisÃ ©s aux halogÃ ©nures d'argent 7,1 6,5 6,6 3702 32 51 Films pour les arts graphiques, sensibilisÃ ©s aux halogÃ ©nures d'argent 7,1 6,5 6,6 3702 32 91 Pellicules sensibilisÃ ©es aux halogÃ ©nures d'argent 7,1 6,5 6,6 3702 32 99 Pellicules sensibilisÃ ©es aux halogÃ ©nures d'argent 7,1 6,5 6,6 3702 39 00 Microfilms photographiques sensibilisÃ ©s (non impressionnÃ ©s) 7,1 6,5 6,6 3702 41 00 Pellicules photographiques sensibilisÃ ©es (non impressionnÃ ©es) 7,1 6,5 6,6 3702 42 00 Pellicules photographiques sensibilisÃ ©es (non impressionnÃ ©es) 7,1 6,5 6,6 3702 43 00 Pellicules photographiques sensibilisÃ ©es (non impressionnÃ ©es) 7,1 6,5 6,6 3702 44 00 Pellicules photographiques sensibilisÃ ©es (non impressionnÃ ©es) 7,1 6,5 6,6 3702 56 10 Pellicules photographiques sensibilisÃ ©es (non impressionnÃ ©es) 7,1 6,5 6,6 3702 56 90 Pellicules photographiques sensibilisÃ ©es (non impressionnÃ ©es) 7,1 6,5 6,6 3702 91 10 Films photographiques sensibilisÃ ©s (non impressionnÃ ©s) 7,1 6,5 6,6 3702 92 10 Films photographiques sensibilisÃ ©s (non impressionnÃ ©s) 7,1 6,5 6,6 3702 93 10 Microfilms: films photographiques sensibilisÃ ©s (non impressionnÃ ©s) 7,1 6,5 6,6 3702 94 10 Microfilms: films photographiques sensibilisÃ ©s (non impressionnÃ ©s) 7,1 6,5 6,6 3702 95 00 Pellicules photographiques sensibilisÃ ©es (non impressionnÃ ©es) 7,1 6,5 6,6 3706 90 51 Films d'actualitÃ ©s cinÃ ©matographiques, impressionnÃ ©s et dÃ ©veloppÃ ©s 0,3 0,0 0,0 3806 30 00 Gommes esters 6,6 6,5 6,5 3810 10 00 PrÃ ©parations pour le dÃ ©capage des mÃ ©taux 6,6 6,5 6,5 3811 11 10 PrÃ ©parations antidÃ ©tonantes Ã base de plomb tÃ ©traÃ ©thyle 7,2 6,5 6,5 3813 00 00 Compositions et charges pour appareils extincteurs 6,9 6,5 6,5 3814 00 10 Solvants et diluants organiques composites 6,6 6,5 6,5 3814 00 90 Solvants et diluants organiques composites 6,6 6,5 6,5 3815 11 00 Catalyseurs supportÃ ©s 6,6 6,5 6,5 3815 12 00 Catalyseurs supportÃ ©s 6,6 6,5 6,5 3815 19 00 Catalyseurs supportÃ ©s 6,6 6,5 6,5 3815 90 00 Initiateurs de rÃ ©action, accÃ ©lÃ ©rateurs de rÃ ©action 6,6 6,5 6,5 3819 00 00 Liquides pour freins hydrauliques et autres liquides prÃ ©parÃ ©s 7,1 6,5 6,6 3823 90 20 Ã changeurs d'ions 6,6 6,5 6,5 3823 90 60 PrÃ ©parations antirouille contenant des aminÃ ©s comme Ã ©lÃ ©ments actifs 7,1 6,5 6,6 3823 90 70 Solvants et diluants composites inorganiques 6,6 6,5 6,5 3909 10 00 RÃ ©sines urÃ ©iques; rÃ ©sines de thiourÃ ©e; sous formes primaires 6,9 6,5 6,5 3909 20 00 RÃ ©sines mÃ ©laminiques, sous formes primaires 6,9 6,5 6,5 3909 30 00 RÃ ©sines aminiques (sauf rÃ ©sines mÃ ©laminiques), sous formes primaires 6,9 6,5 6,5 3909 40 00 RÃ ©sines phÃ ©noliques, sous formes primaires 6,9 6,5 6,5 3912 12 00 AcÃ ©tates de cellulose plastifiÃ ©s, sous formes primaires 7,0 6,5 6,5 3912 20 90 Nitrates de cellulose plastifiÃ ©s, sous formes primaires 7,4 6,5 6,9 3912 39 10 Ã thylcellulose, sous formes primaires 6,9 6,5 6,5 3913 90 10 DÃ ©rivÃ ©s chimiques du caoutchouc naturel, sous formes primaires 6,6 6,5 6,5 3915 90 91 DÃ ©chets, rognures et dÃ ©bris, de rÃ ©sines Ã ©poxydes 6,6 6,5 6,5 3915 90 93 DÃ ©chets, rognures et dÃ ©bris de cellulose et de ses dÃ ©rivÃ ©s chimiques 6,6 6,5 6,5 3915 90 99 DÃ ©chets, rognures et dÃ ©bris de matiÃ ¨res plastiques 6,6 6,5 6,5 3916 90 90 Monofilaments 7,0 6,5 6,5 3917 29 19 Tubes et tuyaux rigides en matiÃ ¨res plastiques 7,0 6,5 6,5 3917 32 61 Tubes et tuyaux 7,0 6,5 6,5 3917 39 19 Tubes et tuyaux 7,0 6,5 6,5 3919 10 90 Plaques, feuilles, bandes, rubans, pellicules et autres formes 7,0 6,5 6,5 3919 90 90 Plaques, feuilles, bandes, rubans, pellicules et autres formes 7,0 6,5 6,5 3920 71 90 Plaques, feuilles, pellicules, bandes et lames 6,9 6,5 6,5 3920 73 90 Plaques, feuilles, pellicules, bandes et lames 7,4 6,5 6,9 3920 79 00 Plaques, feuilles, pellicules, bandes et lames 7,1 6,5 6,6 3920 93 00 Plaques, feuilles, pellicules, bandes et lames 7,4 6,5 6,9 3920 94 00 Plaques, feuilles, pellicules, bandes et lames 7,1 6,5 6,6 3920 99 90 Plaques, feuilles, pellicules, bandes et lames 7,0 6,5 6,5 3921 90 90 Plaques, feuilles, pellicules, bandes et lames 7,0 6,6 6,5 4002 99 10 Produits modifiÃ ©s par l'incorporation de matiÃ ¨res plastiques 3,8 2,9 3,3 4003 00 00 Caoutchouc rÃ ©gÃ ©nÃ ©rÃ © 1,0 0,0 0,5 4106 11 90 Peaux Ã ©pilÃ ©es de caprins, Ã prÃ ©tannage vÃ ©gÃ ©tal 2,9 2,0 2,4 4106 12 00 Peaux Ã ©pilÃ ©es de caprins, Ã prÃ ©tannage autre que vÃ ©gÃ ©tal 2,9 2,0 2,4 4106 19 00 Peaux Ã ©pilÃ ©es de caprins, tannÃ ©es sans autre prÃ ©paration 2,9 2,0 2,4 4408 10 30 Bois sciÃ ©s longitudinalement, tranchÃ ©s ou dÃ ©roulÃ ©s 4,0 3,0 3,5 4408 90 30 Bois sciÃ ©s longitudinalement, tranchÃ ©s ou dÃ ©roulÃ ©s 4,0 3,0 3,5 5004 00 10 Fils de soie Ã ©crus, dÃ ©cruÃ ©s ou blanchis 4,9 4,0 4,4 5004 30 90 Fils de soie 4,9 4,0 4,4 5105 10 00 Laine cardÃ ©e 2,5 2,0 2,0 5105 21 00 Laine peignÃ ©e en vrac 2,5 2,0 2,0 5105 29 00 Laine peignÃ ©e (sauf laine peignÃ ©e en vrac) 2,5 2,0 2,0 5105 30 10 Poils fins cardÃ ©s 2,5 2,0 2,0 5105 30 90 Poils fins peignÃ ©s 2,5 2,0 2,0 5105 40 00 Poils grossiers, cardÃ ©s ou peignÃ ©s 2,5 2,0 2,0 5109 90 10 Fils de laine ou de poils fins 5,3 5,0 5,0 5306 10 11 Fils de lin simples, Ã ©crus 4,6 4,0 4,1 5306 10 19 Fils de lin simples (sauf Ã ©crus) 4,6 4,0 4,1 5306 10 31 Fils de lin simples, Ã ©crus 4,6 4,0 4,1 5306 10 39 Fils de lin simples (sauf Ã ©crus) 4,6 4,0 4,1 5306 20 11 Fils de lin retors ou cÃ ¢blÃ ©s, Ã ©crus 5,0 4,0 4,5 5306 20 19 Fils de lin retors ou cÃ ¢blÃ ©s (sauf Ã ©crus) 5,0 4,0 4,5 5308 90 11 Fils de ramie 4,6 4,0 4,1 5308 90 13 Fils de ramie 4,6 4,0 4,1 5406 10 00 Fils de filaments synthÃ ©tiques 6,0 5,0 5,5 5406 20 00 Fils de filaments artificiels 5,8 5,0 5,3 5601 10 10 Serviettes et tampons hygiÃ ©niques, couches pour bÃ ©bÃ ©s 5,3 5,0 5,0 5605 00 00 FilÃ ©s mÃ ©talliques et fils mÃ ©tallisÃ ©s, mÃ ªme guipÃ ©s 4,9 4,0 4,4 5701 10 10 Tapis Ã points nouÃ ©s ou enroulÃ ©s 8,9 8,0 8,4 5701 90 10 Tapis Ã points nouÃ ©s ou enroulÃ ©s 8,9 8,0 8,4 5702 31 10 Tapis Axminster, de laine ou poils fins (non confectionnÃ ©s) 8,9 8,0 8,4 5702 31 30 Tapis Wilton, de laine ou poils fins (non confectionnÃ ©s) 8,9 8,0 8,4 5702 31 90 Tapis (sauf Axminster et Wilton) et autres revÃ ªtements de sol 8,9 8,0 8,4 5702 32 10 Tapis Axminster, de matiÃ ¨res synthÃ ©tiques ou articielles 8,9 8,0 8,4 5702 32 90 Tapis (sauf Axminster) et autres revÃ ªtements de sol 8,9 8,0 8,4 5702 39 10 Tapis et autres revÃ ªtements de sol 8,9 8,0 8,4 5702 39 90 Tapis et autres revÃ ªtements de sol 8,9 8,0 8,4 5702 41 10 Tapis Axminster, de laine ou poils fins, confectionnÃ ©s 8,9 8,0 8,4 5702 41 90 Tapis (sauf Axminster) et autres revÃ ªtements de sol 8,9 8,0 8,4 5702 42 10 Tapis Axminster, de matiÃ ¨res synthÃ ©tiques ou artificielles 8,9 8,0 8,4 5702 42 90 Tapis (sauf Axminster) et autres revÃ ªtements de sol 8,9 8,0 8,4 5702 49 10 Tapis et autres revÃ ªtements de sol 8,9 8,0 8,4 5702 49 90 Tapis et autres revÃ ªtements de sol 8,9 8,0 8,4 5702 51 00 Tapis et autres revÃ ªtements de sol 8,9 8,0 8,4 5702 52 00 Tapis et autres revÃ ªtements de sol 8,9 8,0 8,4 5702 59 00 Tapis et autres revÃ ªtements de sol 8,9 8,0 8,4 5702 91 00 Tapis et autres revÃ ªtements de sol 8,9 8,0 8,4 5702 92 00 Tapis et autres revÃ ªtements de sol 8,9 8,0 8,4 5702 99 00 Tapis et autres revÃ ªtements de sol 8,9 8,0 8,4 5705 00 10 Tapis et autres revÃ ªtements de sol 8,9 8,0 8,4 5705 00 31 Carreaux, de matiÃ ¨res synthÃ ©tiques ou artificielles 8,9 8,0 8,4 5705 00 39 Tapis et autres revÃ ªtements de sol 8,9 8,0 8,4 5705 00 90 Tapis et autres revÃ ªtements de sol, d'autres matiÃ ¨res textiles 8,9 8,0 8,4 5907 00 00 Toiles cirÃ ©es et autres tissus recouverts d'un enduit Ã base d'huile 5,1 4,9 4,9 6105 10 00 Chemises et chemisettes, de coton 13,0 12,0 12,5 6105 20 10 Chemises et chemisettes, de fibres synthÃ ©tiques 13,0 12,0 12,5 6105 20 90 Chemises et chemisettes, de fibres artificielles 13,0 12,0 12,5 6105 90 10 Chemises et chemisettes, de laine ou poils fins 13,0 12,0 12,5 6105 90 90 Chemises et chemisettes, de matiÃ ¨res textiles 13,0 12,0 12,5 6107 11 00 Slips et caleÃ §ons, de coton 13,0 12,0 12,5 6107 12 00 Slips et caleÃ §ons, de fibres synthÃ ©tiques ou artificielles 13,0 12,0 12,5 6107 19 00 Slips et caleÃ §ons, de matiÃ ¨res textiles 13,0 12,0 12,5 6107 21 00 Chemises de nuit et pyjamas, de coton 13,0 12,0 12,5 6107 22 00 Chemises de nuit et pyjamas, de fibres synthÃ ©tiques ou artificielles 13,0 12,0 12,5 6107 29 00 Chemises de nuit et pyjamas, de matiÃ ¨res textiles 13,0 12,0 12,5 6108 11 10 Combinaisons ou fonds de robes et jupons, de fibres synthÃ ©tiques 13,0 12,0 12,5 6108 11 90 Combinaisons ou fonds de robes et jupons, de fibres artificielles 13,0 12,0 12,5 6108 19 10 Combinaisons ou fonds de robes et jupons, de coton 13,0 12,0 12,5 6108 19 90 Combinaisons ou fonds de robes et jupons, de matiÃ ¨res textiles 13,0 12,0 12,5 6108 21 00 Slips et culottes, de coton 13,0 12,0 12,5 6108 22 00 Slips et culottes, de fibres synthÃ ©tiques ou artificielles 13,0 12,0 12,5 6108 29 00 Slips et culottes, de matiÃ ¨res textiles 13,0 12,0 12,5 6108 31 10 Chemises de nuit, de coton, en bonneterie 13,0 12,0 12,5 6108 31 90 Pyjamas, de coton, en bonneterie 13,0 12,0 12,5 6108 32 11 Chemises de nuit, de fibres synthÃ ©tiques, en bonneterie 13,0 12,0 12,5 6108 32 19 Pyjamas, de fibres synthÃ ©tiques 13,0 12,0 12,5 6108 32 90 Chemises de nuit et pyjamas, de fibres artificielles 13,0 12,0 12,5 6108 39 00 Chemises de nuit et pyjamas, de matiÃ ¨res textiles 13,0 12,0 12,5 6109 10 00 T-shirts et maillots de corps, de coton 13,0 12,0 12,5 6109 90 10 T-shirts et maillots de corps, de laine ou poils fins 13,0 12,0 12,5 6109 90 30 T-shirts et maillots de corps, de fibres synthÃ ©tiques ou artificielles 13,0 12,0 12,5 6109 90 90 T-shirts et maillots de corps, de matiÃ ¨res textiles 13,0 12,0 12,5 6110 20 10 Sous-pulls de coton 13,0 12,0 12,5 6110 30 10 Sous-pulls de fibres synthÃ ©tiques ou artificielles 13,0 12,0 12,5 6115 11 00 Collants (bas-culottes), de fibres synthÃ ©tiques 13,0 12,0 12,5 6115 12 00 Collants (bas-culottes), de fibres synthÃ ©tiques 13,0 12,0 12,5 6115 19 10 Collants (bas-culottes), de laine ou poils fins 13,0 12,0 12,5 6115 19 90 Collants (bas-culottes), de matiÃ ¨res textiles 13,0 12,0 12,5 6115 20 11 Mi-bas de femmes, de fibres synthÃ ©tiques 13,0 12,0 12,5 6115 20 19 Bas de femmes, de fibres synthÃ ©tiques 13,0 12,0 12,5 6115 20 90 Bas et mi-bas de femmes, de matiÃ ¨res textiles 13,0 12,0 12,5 6115 91 00 Bas et mi-bas, chaussettes et autres articles chaussants 13,0 12,0 12,5 6115 92 00 Bas et mi-bas, chaussettes et autres articles chaussants 13,0 12,0 6115 93 30 Mi-bas (autres que les bas Ã varices), de fibres synthÃ ©tiques 13,0 12,0 12,5 6115 93 91 Bas pour femmes, de fibres synthÃ ©tiques 13,0 12,0 12,5 6115 93 99 Chaussettes et autres articles chaussants, de fibres synthÃ ©tiques 13,0 12,0 12,5 6115 99 00 Bas et mi-bas, chaussettes et autres articles chaussants 13,0 12,0 12,5 6205 10 00 Chemises et chemisettes, de laine ou poils fins 13,0 12,0 12,5 6205 20 00 Chemises et chemisettes, de coton 13,0 12,0 12,5 6205 30 00 Chemises et chemisettes, de fibres synthÃ ©tiques ou artificielles 13,0 12,0 12,5 6205 90 10 Chemises et chemisettes, de lin ou de ramie 13,0 12,0 12,5 6205 90 90 Chemises et chemisettes, de matiÃ ¨res textiles 13,0 12,0 12,5 6207 11 00 Slips et caleÃ §ons, de coton 13,0 12,0 12,5 6207 19 00 Slips et caleÃ §ons, de matiÃ ¨res textiles (autres que coton) 13,0 12,0 12,5 6207 21 00 Chemises de nuit et pyjamas, de coton 13,0 12,0 12,5 6207 22 00 Chemises de nuit et pyjamas, de fibres synthÃ ©tiques ou artificielles 13,0 12,0 12,5 6207 29 00 Chemises de nuit et pyjamas, de matiÃ ¨res textiles 13,0 12,0 12,5 6208 11 00 Combinaisons ou fonds de robes et jupons 13,0 12,0 12,5 6208 19 10 Combinaisons ou fonds de robes et jupons, de coton 13,0 12,0 12,5 6208 19 90 Combinaisons ou fonds de robes et jupons, de matiÃ ¨res textiles 13,0 12,0 12,5 6208 21 00 Chemises de nuit et pyjamas, de coton, pour femmes ou fillettes 13,0 12,0 12,5 6208 22 00 Chemises de nuit et pyjamas, de fibres synthÃ ©tiques ou artificielles 13,0 12,0 12,5 6208 29 00 Chemises de nuit et pyjamas, de matiÃ ¨res textiles 13,0 12,0 12,5 6302 21 00 Linge de lit, imprimÃ ©, de coton (autre qu'en bonneterie) 13,0 12,0 12,5 6302 22 90 Linge de lit, imprimÃ ©, de fibres synthÃ ©tiques ou artificielles 13,0 12,0 12,5 6302 29 10 Linge de lit, imprimÃ ©, de lin ou de ramie (autre qu'en bonneterie) 13,0 12,0 12,5 6302 29 90 Linge de lit, imprimÃ © 13,0 12,0 12,5 6302 31 10 Linge de lit, de coton mÃ ©langÃ © avec du lin 13,0 12,0 12,5 6302 31 90 Linge de lit, de coton (non mÃ ©langÃ © avec du lin) 13,0 12,0 12,5 6302 32 90 Linge de lit, de fibres synthÃ ©tiques ou artificielles 13,0 12,0 12,5 6302 39 10 Linge de lit, de lin (autre qu'imprimÃ ©, autre qu'en bonneterie) 13,0 12,0 12,5 6302 39 30 Linge de lit, de ramie (autre qu'imprimÃ ©, autre qu'en bonneterie) 13,0 12,0 12,5 6302 39 90 Linge de lit, d'autres matiÃ ¨res textiles 13,0 12,0 12,5 6302 51 10 Linge de table, de coton mÃ ©langÃ © avec du lin (autres qu'en bonneterie) 13,0 12,0 12,5 6302 51 90 Linge de table, de coton (non mÃ ©langÃ © avec du lin, autre qu'en bonneterie) 13,0 12,0 12,5 6302 52 00 Linge de table, de lin (autre qu'en bonneterie) 13,0 12,0 12,5 6302 53 90 Linge de table, de fibres synthÃ ©tiques ou artificielles 13,0 12,0 12,5 6302 59 00 Linge de table, de matiÃ ¨res textiles 13,0 12,0 12,5 6302 60 00 Linge de toilette ou de cuisine 13,0 12,0 12,5 6302 91 10 Linge de toilette ou de cuisine 13,0 12,0 12,5 6302 91 90 Linge de toilette ou de cuisine 13,0 12,0 12,5 6302 92 00 Linge de toilette ou de cuisine 13,0 12,0 12,5 6302 93 90 Linge de toilette ou de cuisine 13,0 12,0 12,5 6302 99 00 Linge de toilette ou de cuisine 13,0 12,0 12,5 6303 91 00 Vitrages, rideaux et stores d'intÃ ©rieur: cantonniÃ ¨res et tours de lit 13,0 12,0 12,5 6303 92 90 Vitrages, rideaux et stores d'intÃ ©rieur: cantonniÃ ¨res et tours de lit 13,0 12,0 12,5 6303 99 90 Vitrages, rideaux et stores d'intÃ ©rieur: cantonniÃ ¨res et tours de lit 13,0 12,0 12,5 6304 19 10 Couvre-lits de coton 13,0 12,0 12,5 6304 19 30 Couvre-lits de lin ou de ramie 13,0 12,0 12,5 6304 19 90 Couvre-lits de matiÃ ¨res textiles (autres que coton, lin ou ramie) 13,0 12,0 12,5 6304 92 00 Articles d'ameublement 13,0 12,0 12,5 6304 93 00 Articles d'ameublement 13,0 12,0 12,5 6304 99 00 Articles d'ameublement 13,0 12,0 12,5 6308 00 00 Assortiments composÃ ©s de piÃ ¨ces de tissus et de fils 13,0 12,0 12,5 7016 90 30 Verre dit « multicellulaire » ou verre « mousse » 4,0 3,0 3,5 7016 90 90 PavÃ ©s, dalles, briques, carreaux, tuiles et autres articles 4,0 3,0 3,5 7104 20 00 Pierres synthÃ ©tiques ou reconstituÃ ©es, brutes ou simplement sciÃ ©es 0,9 0,0 0,4 7108 13 10 Barres, fils et profilÃ ©s, de section pleine 0,5 0,0 0,0 7110 19 10 Barres, fils et profilÃ ©s, de section pleine 0,9 0,0 7113 11 00 Articles de bijouterie ou de joaillerie et leur parties 3,5 2,5 3,0 7113 19 00 Articles de bijouterie ou de joaillerie et leurs parties 3,5 2,5 3,0 7114 11 00 Articles d'orfÃ ¨vrerie et leurs parties, en argent 3,0 2,0 2,5 7114 19 00 Articles d'orfÃ ¨vrerie et leurs parties, en mÃ ©taux prÃ ©cieux 3,0 2,0 2,5 7504 00 00 Poudres et paillettes de nickel 0,5 0,0 0,0 7801 10 00 Plomb affinÃ ©, sous forme brute 3,5 2,5 3,0 7801 91 00 Plomb avec antimoine comme autre Ã ©lÃ ©ment prÃ ©dominant en poids 3,5 2,5 3,0 7801 99 91 Alliages de plomb, sous forme brute 3,5 2,5 3,0 7801 99 99 Plomb sous forme brute 3,5 2,5 3,0 7901 11 00 Zinc (non alliÃ ©) 3,5 2,5 3,0 7901 12 10 Zinc (non alliÃ ©) 3,6 2,5 3,0 7901 12 30 Zinc (non alliÃ ©) 3,5 2,5 3,0 7901 12 90 Zinc (non alliÃ ©) 3,5 2,5 3,0 7901 20 00 Alliages de zinc 3,5 2,5 3,0 8107 10 00 Cadmium sous forme brute; autres que dÃ ©chets et dÃ ©bris 4,0 3,0 3,5 8112 91 90 Gallium, Thallium; autres que dÃ ©chets et dÃ ©bris 2,2 1,5 2,2 8418 99 10 Ã vaporateurs et condenseurs (autres que pour appareils mÃ ©nagers) 3,0 2,2 2,5 8460 31 00 Machines Ã affÃ »ter, Ã commande numÃ ©rique 2,5 1,7 2,0 8460 39 00 Machines Ã affÃ »ter (autres qu'Ã commande numÃ ©rique) 2,2 1,7 1,7 8460 90 90 Machines Ã Ã ©barber, meuler, polir ou Ã faire d'autres opÃ ©rations 2,2 1,7 1,7 8461 20 00 Ã taux-limeurs et machines Ã mortaiser 2,5 1,7 2,0 8461 30 00 Machines Ã brocher 2,5 1,7 2,0 8461 40 90 Machines Ã finir les engrenages 2,2 1,7 1,7 8461 50 11 Machines Ã scier, Ã scie circulaire 2,2 1,7 1,7 8461 50 19 Machines Ã scier (autres qu'Ã scie circulaire) 2,2 1,7 1,7 8461 50 90 Machines Ã tronÃ §onner 2,2 1,7 1,7 8462 10 90 Machines  y compris les presses  Ã forger ou Ã estamper 2,5 1,7 2,0 8462 29 10 Machines  y compris les presses  Ã rouler, cintrer, plier, dresser 2,5 1,7 2,0 8462 29 91 Machines  y compris les presses  Ã rouler, cintrer, plier, dresser 2,5 1,7 2,0 8462 29 99 Machines  y compris les presses  Ã rouler, cintrer, plier, dresser 2,5 1,7 2,0 8462 39 10 Machines  y compris les presses  Ã cisailler 2,5 1,7 2,0 8462 39 91 Machines  y compris les presses  Ã cisailler 2,5 1,7 2,0 8462 39 99 Machines  y compris les presses  Ã cisailler 2,5 1,7 2,0 8462 49 10 Machines  y compris les presses  Ã poinÃ §onner ou Ã gruger 2,5 1,7 2,0 8462 49 90 Machines  y compris les presses  Ã poinÃ §onner ou Ã gruger 2,5 1,7 2,0 8901 10 90 Paquebots, bateaux de croisiÃ ¨res et similaires 2,5 1,7 2,0 8901 20 90 Bateaux-citernes (autres que pour la navigation maritime) 2,5 1,7 2,0 8901 30 90 Bateaux frigorifiques (sauf bateaux-citernes) 2,5 1,7 2,0 8901 90 91 Cargos et bateaux pour le transport de personnes et de marchandises 2,5 1,7 2,0 8901 90 99 Cargos et bateaux pour le transport de personnes et de marchandises 2,5 1,7 2,0 8902 00 90 Bateaux de pÃ ªche; navires-usines et autres bateaux 2,5 1,7 2,0 8903 10 90 Bateaux gonflables, de plaisance ou de sport 2,5 1,7 2,0 8903 91 93 Bateaux Ã voile, de plaissance ou de sport 2,5 1,7 2,0 8903 91 99 Bateaux Ã voile, de plaisance ou de sport 2,5 1,7 2,0 8903 92 91 Bateaux, de plaisance ou de sport, Ã moteur 2,5 1,7 2,0 8903 92 99 Bateaux, de plaisance ou de sport, Ã moteur 2,5 1,7 2,0 8903 99 91 Bateaux de plaisance ou de sport 2,5 1,7 2,0 8903 99 99 Bateaux de plaisance ou de sport 2,5 1,7 2,0 8904 00 99 Bateaux-pousseurs (autres que pour la navigation maritime) 2,5 1,7 2,0 8906 00 99 Bateaux, y compris les bateaux de sauvetage (autres qu'Ã rames) 2,5 1,7 2,0 9113 10 10 Bracelets de montres et leurs parties, en mÃ ©taux prÃ ©cieux 3,5 2,7 3,0 9306 30 30 Cartouches et leurs parties pour armes de guerre 2,5 1,7 2,0 ANNEX B Specific chemical products Description Bound rate XXIV 6 rate UR concession 1. 1. 1995 rate 2801 30 90 Bromine 9,0 % 4,5 % 5,5 % 5,5 2903 30 31 Dibromoethane and Vinyl bromide 8,6 % 3,0 % 5,5 % 5,5 2908 10 10 Brominated derivatives 6,9 % 3,0 % 5,5 % 5,5 2909 30 30 Brominated derivatives !ex1 New Pentabromodiphenyloxyde, 7,1 % 3,0 % free 3,0 Tetradecabrompdiphonoxybenzene !ex2-New Other 7,1 % 3,0 % 5,5 % 5,5 2917 39 10 Brominated derivatives 13,0 % 8,0 % 6,5 % 8,0 2925 19 10 Octabromo-N, N'-ethylene diphthalimide 7,0 % 3,0 % 6,5 % 6,5 3811 11 10 Antiknock preparations: based on tetraethyl lead 7,2 % free 6,5 % 6,5